directions to review the evidence before him and render a decision.
                    Accordingly, we conclude that we lack jurisdiction over the appeal and we
                                ORDER this appeal DISMISSED.




                                                                                     J.
                                                      Pickering



                    cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                         Elizabeth Diana Indig
                         Lee A. Drizin, Chtd.
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ,zem